ON MOTION
ORDER
Brenda Woods moves for leave to proceed in forma pauperis.
The court notes that this case was dismissed on May 13, 2014 for failure to pay the fee and for failure to submit the Federal Circuit Rule 15(c) statement. The Rule 15(c) statement was filed on May 22, 2014. We treat Woods’ motion for leave to proceed in forma pauperis as a motion to reinstate the petition.
Upon consideration thereof,
It Is OrdeRed That:
(1) The motion for leave to proceed in forma pauperis is granted.
(2) The mandate is recalled, the court’s dismissal order is vacated, and the petition is reinstated.
(3)The United States Postal Service’s informal brief is due within 21 days of the date of filing of this order.